DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent US 11069732 B2 ( hereinafter called ‘732).

Instant Application 
US Patent US 11069732 B2
4. A semiconductor device comprising a semiconductor layer that has a front surface on which a transistor is provided and a back surface opposite to the front surface, wherein a virtual plane that includes the front surface and extends along the front surface is set as a first plane, a virtual plane that includes the back surface and extends along the back surface is set as a second plane, and a virtual plane that is positioned at an equal distance from the first plane and the second plane is set as a third pane, a trench penetrating through the third plane is provided in the semiconductor layer, a hollow part and a solid material are provided in the trench, and a center of the hollow part in a direction crossing the first plane and the second plane is positioned between the - 39 -10159685US02 first plane and the third plane, and a distance between the center and the first plane is greater than a half of a length of the hollow part in the direction.
1. A semiconductor device comprising: a semiconductor layer that has a front surface on which a transistor is arranged and a back surface opposite to the front surface, wherein a virtual plane that includes the front surface and extends along the front surface is set as a first plane, a virtual plane that includes the back surface and extends along the back surface is set as a second plane, and a virtual plane that is positioned at an equal distance from the first plane and the second plane is set as a third plane; a trench penetrating through the third plane and extending from the second plane, arranged in the semiconductor layer, and having a bottommost end; a hollow part arranged in the trench; and a solid material arranged in the trench and surrounding the hollow part between the first plane and the second plane in a direction crossing the first plane and the second plane, wherein a center of the hollow part equidistant from a topmost end of the hollow part and a bottommost end of the hollow part in the direction crossing the first plane and the second plane is positioned between the first plane and the third plane, wherein a distance between the center of the hollow part and the first plane is greater than a half of a length of the hollow part in the direction, and wherein the solid material includes a layer that extends from the second plane to the bottommost end of the trench.



Claim Objections

Claim 1, line 12 recites “a third pane” which seems to be a typo and should be “a third plane” instead. For examination purpose, examiner is interpreting the recitation as such. 
Claim 4 , line 17-18 recites “..the center” which should be correctly recited as “ the center of the hollow part”  as interpreted from drawing Fig. 3A. Examiner is interpreting as such. 
Claim 14 recites “..forms a side surface of the hole” which should be forms on a side surface of the hole instead. Examiner is considering as such.

Claim Rejections - 35 USC § 112

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 4 recites “a front surface”. It is not clear if it refers to “a front surface” in line 3 or a different front surface. Examiner is interpreting the recitation as  “forming, from a front surface side of a semiconductor substrate having the front surface”.
Claim 11, line 10 recites “…the step of....”  which has insufficient antecedent basis issue . Examiner is 7considering related recitation as  “wherein [[the step of]] forming the solid material is performed so that a hollow part is formed in the trench….” 
Claim 12 line 1 recites “….the thinning step…” , “..the opposite side..” which have insufficient antecedent basis issue. Examiner is considering related recitation as  “ wherein [the thinning step]] the thinning the semiconductor substrate from a side opposite to the front surface is performed so that the hollow part is not exposed to the [[opposite side]] side.
Claim 13 line 1 recites  “….after the thinning step…” which has antecedent base issue. Examiner is considering it as further comprising after the  thinning [[step]]  the semiconductor substrate from a side opposite to the front surface step,….”.
Claim 13 recites further “after the thinning step, a step of forming a hole by removing a part of the semiconductor substrate surrounded by the trench…”. Fig. 5E describes conductive member 310 formed in the hole but the hole of 310 is not surrounded by s single  trench (121, Fig. 4B) rather plurality of trench 121 ( as seen in Fig. 5E) . Claim 11 does not recite plurality of trench. It is not clear if it is intended to claim that a plurality of trenches are formed in the substrate to meet the limitation “surrounded” or it is intended to claim  “by removing a part of the semiconductor substrate on the side of the trench”. For examination purpose , examiner is using formed interpretation.
Claim 15 recites  “…the step of forming the trench…..” and “….the bottom of the trench” which have antecedent base issue. For examination purpose, examiner is interpreting  the recitation as   “wherein [[the step of]] forming the trench is performed so that a width of the trench becomes narrower as advancing to [[the]] a bottom of the trench.
Claim 12-15 also being objected to being dependent on claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 16-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Wang et al. (US 9,379,043 B1).
Regarding claim 1, Wang discloses,

    PNG
    media_image1.png
    614
    594
    media_image1.png
    Greyscale


A semiconductor device (100, Fig. 1 as annotated above) comprising: 
a semiconductor layer (chip layer 110 including integrated circuits; Col. 2, lines 11-12) having a front surface (112) on which a transistor is provided (112 can be active surface of the chip layer 110; Col. 2, line 18; 110 including integrated circuits which inherently includes a transistor) and a back surface (110) opposite to the front surface; 
and a conductive member (140) that penetrates through the semiconductor layer, wherein a virtual plane (1-2, see Fig. 1 above) that includes the front surface and extends along the front surface is set as a first plane, a virtual plane (5-6, see Fig. 1 above) that includes the back surface and extends along the back surface is set as a second plane, 
and a virtual plane ( 3-4 at equal distance from 1-2 & 5-6 i.e. H1=H2) that is positioned at an equal distance from the first plane and the second plane is set as a third pane, between the second plane and the third plane, 
a solid material that is an insulator is provided between the conductive member and the semiconductor layer (liner connecting rings 150 made of same material of dielectric linear 130; Col. 2, lines 62-67, Col.3 , lines 1-4), between the first plane and the third plane, 
a hollow part (air gap cavity 120 annotated as AG; see Fig. 1 above) is provided between the conductive member and the semiconductor layer,
 and a center of the hollow part in a direction (direction Y) crossing the first plane and the second plane is positioned between the first plane and the third plane (center of hollow part 120/AG is positioned between 1-2 & 3-4).

Regarding claim 3, Wang discloses the semiconductor device of claim 1 and further disclose, wherein a distance between the hollow part and the conductive member is shorter than a distance between the hollow part and the semiconductor layer (distance between AG/120 and 140 in direction X is shorter than distance between AG/120 and portion of 111 on left side of 113 in direction X, see Fig. 1 above)

Regarding claim 16, Wang discloses the semiconductor device of claim 1 and further disclose, wherein a part of the hollow part is positioned between the second plane and the third plane.  

Regarding claim 17, Wang discloses the semiconductor device of claim 1 and further disclose, wherein at least a part of the solid material is positioned between the first plane and the third plane (150 positioned between 1-2 & 3-4).

Regarding claim 18, Wang discloses the semiconductor device of claim 1 and further disclose, wherein the solid material surrounds the hollow part ( 150 surrounds 120).

Regarding claim 19, Wang discloses the semiconductor device of claim 1 and further disclose, wherein a distance between the second plane and an end of the hollow part on a second plane side is longer than a distance between the first plane and an end of the hollow part on a first plane side (distance between 5-6  & 120/AG1 is longer than a distance 1-2 & 120/AG1 in direction Y, see Fig. 1 above).  

Regarding claim 20, Wang discloses the semiconductor device of claim 4 and further disclose, wherein a distance between the second plane and an end of the hollow part on a second plane side is longer than a distance between the first plane and an end of the hollow part on a first plane side (distance between 5-6  & 120/AG1 Is longer than a distance between 1-2 & 120/AG1 in direction Y , see Fig. 1 above).
 Claim 4-10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by YOON et al. (US 2015/0372031 A1).

Regarding claim 4, YOON discloses,

    PNG
    media_image2.png
    603
    696
    media_image2.png
    Greyscale

A semiconductor device (Fig. 22) comprising a semiconductor layer (3) that has a front surface (3a) on which a transistor (15) is provided and a back surface (3b) opposite to the front surface, wherein a virtual plane that includes the front surface and extends along the front surface is set as a first plane (line of 3a),
 a virtual plane that includes the back surface and extends along the back surface is set as a second plane (line of 3b), 
and a virtual plane that is positioned at an equal distance from the first plane and the second plane is set as a third pane (equidistant form 3a and 3b as shown above), 
a trench (including 55 & 51) penetrating through the third plane is provided in the semiconductor layer, 
a hollow part  (AG1) and a solid material (7a) are provided in the trench, 
and a center of the hollow part in a direction crossing the first plane and the second plane is positioned between the - 39 -10159685US02 first plane and the third plane (center of AG1 equal distance from its topmost end and bottommost end as shown), 
and a distance between the center and the first plane (d1) is greater than a half of a length (d2) of the hollow part in the direction.
 
Regarding claim 5, YOON discloses the semiconductor device of claim 4 and further disclose, wherein the trench  penetrates through the semiconductor layer (as seen in Fig. 22 above, 51 & 55 trench penetrates a portion of 3 OR redefining trench including 53, 51 & 55, the trench penetrates 3).

Regarding claim 6, YOON discloses the semiconductor device of claim 4 and further disclose, wherein the trench (55 & 51) has a bottom between the first plane and the third plane.

Regarding claim 7, YOON discloses the semiconductor device of claim 4 and further disclose, wherein the semiconductor layer includes a plurality of photoelectric conversion units (41 & 43 on left and right side of the trench, constituting photoelectric conversion region PD of Fig. 1, para [0054]) each of which is positioned between the first plane and the second plane, and the trench is provided between the plurality of photoelectric conversion units (as seen in Fig. 22 above).

Regarding claim 8, YOON discloses the semiconductor device of claim and further disclose, wherein a part of the hollow part (as shown in Fig. 22 above, part of AG1 that protrudes above the third plane)  is positioned between the second plane and the third plane.  

Regarding claim 9, YOON discloses the semiconductor device of claim 4 and further disclose, wherein at least a part of the solid material is positioned between the first plane and the third plane (as seen in Fig. 22 above). 

Regarding claim 10, YOON discloses the semiconductor device of claim 4 and further disclose, wherein the solid material surrounds the hollow part (7a surrounds AG1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (US 2015/0372031 A1).


Regarding claim 11, YOON discloses,
 YOON discloses, A method for manufacturing a semiconductor device (Fig. 22),  the method comprising the steps of: forming, from a front surface  (3a) side of a semiconductor substrate (3, Fig. 4) having a front surface, a trench (55 & 51) in the semiconductor substrate; forming a solid material (7a), which is an insulator (para [0083], in the trench; ……wherein the step of forming the solid material is performed so that a hollow part (AG, para [0100]) is formed in the trench, and a distance between a center of the hollow part (center of AG2) and a bottom of the trench (bottom of 51)  in a depth direction of the trench is greater than a half of a depth of the trench (depth of 55 & 51) but fails to disclose, thinning the semiconductor substrate from a side opposite to the front surface.
But YOON additionally discloses, thinning the semiconductor substrate (41, Figs 8-9, para[0066]) from a side (3b) opposite to the front surface (3a) in order to form the second trench 55 (see Fig. 10).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to thin the substrate 41 from the opposite side 3b of the front surface 3a, according to disclosing of YOON, in order to form trench 55 (Fig. 22), as taught by YOON above. 

Regarding claim 12, YOON discloses the method of claim 11 and further disclose, wherein the thinning step is performed so that the hollow part is not exposed to the opposite side (41 is thinned as per claim 11 rejection and as seen in Fig. 22 AG2 is not exposed to outside of back surface 3b).


Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

“a width of the conductive member in the first plane is narrower than a width of the conductive member in the second plane”
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 13, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

 	“further comprising after the thinning step, a step of forming a hole by removing a part of the semiconductor substrate surrounded by the trench, and a step of forming a conductive member in the hole”.

Claims 14-15 are objected to being dependent on claim 13.

 


                                                                                                                                                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                     /SHAHED AHMED/Primary Examiner, Art Unit 2813